19-36300-cgm           Doc 303        Filed 10/03/19 Entered 10/03/19 14:48:25                      Main Document
                                                    Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

              ORDER AUTHORIZING SECOND AMENDMENT TO FINAL
     ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364, AND 507 AND FED. R.
     BANKR. P. 2002, 4001 AND 9014 (I) AUTHORIZING DEBTORS AND DEBTORS IN
   POSSESSION TO OBTAIN POST-PETITION FINANCING, (II) GRANTING LIENS AND
 SUPER-PRIORITY CLAIMS, (III) AUTHORIZING PAYMENT OF PREPETITION SECURED
 OBLIGATIONS, (IV) GRANTING ADEQUATE PROTECTION TO PREPETITION SECURED
    PARTIES, (V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL
                 HEARING, AND (VII) GRANTING RELATED RELIEF

 The Final DIP Order2 is hereby further amended as follows:

              1.     Paragraph 66(e) of the Final DIP Order shall be amended as follows:

              … (b) the failure of any Loan Party to comply with the September 25 Milestone or the
              October 24, 2019 Milestone under Section 14(h)(6), or (c) the failure of any Loan Party to
              obtain, on or before September 25, 2019 at 11:59 p.m. prevailing eastern time, approval of
              the DIP Agent or DIP Lenders of a revised budget as provided in Schedule 13(c) of the
              DIP Credit Agreement, or, as a consequence of such failure, the failure or inability of any
              Loan Party to comply with Section 14(g) of the DIP Credit Agreement, each Loan Party
              shall assist the Agent in effecting a sale or other disposition of the Collateral upon such
              terms as are designed to maximize the proceeds obtainable from such sale or other
              disposition, and the Loan Parties shall immediately commence all liquidation processes in
              the manner contemplated by the Store Closure Motion; provided that, solely with respect
              to the September 25 Milestone or subclause (c) above, such obligations to assist with the
              disposition of the Collateral (x) shall arise automatically without the need for service of

 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
 2
       The Final DIP Order refers to the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 and
       Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors and Debtors in Possession to Obtain Post-Petition
       Financing, (II) Granting Liens and Super-Priority Claims, (III) Authorizing Payment of Prepetition Secured
       Obligations, (IV) Granting Adequate Protection to Prepetition Secured Parties, (V) Modifying the Automatic
       Stay, and (VI) Granting Related Relief [Docket No. 222]. Capitalized terms not otherwise defined herein shall
       have the meaning ascribed to them in the Final DIP Order.
19-36300-cgm     Doc 303     Filed 10/03/19 Entered 10/03/19 14:48:25          Main Document
                                           Pg 2 of 2


        any DIP Remedies Notice and (y) shall not arise until October 3, 2019 at 5:00 p.m.
        prevailing eastern time; provided, further that the DIP Parties, in their reasonable
        discretion and in consultation with the Debtors and the Committee, may further
        extend the October 3rd deadline set forth in the preceding proviso. (new language
        emphasized)

        2.     All other terms of the Final DIP Order remain unchanged.

        3.     This Court shall retain exclusive jurisdiction to hear and determine all matters

 arising from or related to the implementation, interpretation, and enforcement of the Final DIP

 Order and this Second Order Amending Final DIP Order.




                                                            /s/ Cecelia G. Morris
                                                            _______________________
Dated: October 3, 2019
                                                            Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                            Chief U.S. Bankruptcy Judge
